Name: Council Regulation (EEC) No 1918/80 of 15 July 1980 amending Regulation (EEC) No 940/79 on the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 7 . 80 Official Journal of the European Communities No L 186/5 COUNCIL REGULATION (EEC) No 1918/80 of 15 July 1980 amending Regulation (EEC) No 940/79 on the supply of milk fats to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme tion (EEC) No 940/79 shall be returned to the reserve of that programme. Article 2 From the 4 480 tonnes of butteroil set aside as a reserve , 3 500 tonnes shall be allocated to the following specialized bodies : tonnes  Caritas Germanica 1 000  International Committee of the Red Cross 1 000  Office of the United Nations High Commissioner for Refugees 1 500 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme ('), and in particular Articles 3 and 8 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 940/79 (2) provides for the allocation of 4 000 tonnes of butteroil to Vietnam ; whereas it has not been possible to deliver this quantity, which should accordingly be returned to the programme's reserve ; Whereas certain specialized bodies have applied for food-aid in butteroil ; whereas their requirements are such that the grant of Community food aid is warranted ; whereas, in order to enable the aid to be used effectively, arrangements should be made for financing certain transport costs , HAS ADOPTED THIS REGULATION : Article 1 The 4 000 tonnes of butteroil allocated to Vietnam under the 1979 food-aid programme set out in Regula Total 3 500 The Community financing shall cover transport costs to destination . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1980 . For the Council The President J. SANTER ( ») OJ No L 119, 15 . 5 . 1979, p . 5 . I2) OJ No L 119, 15. 5. 1979, p . 7.